    Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 1 of 30




               In the United States District Court
               for the Southern District of Georgia
                       Brunswick Division

    NEW COVENANT CHURCH, INC., et
    al.,

         Plaintiffs,                                No. 2:19—CV-40

         v.

    CARLA FUTCH, et al.,

         Defendants.

                                     ORDER

         Before the Court is Defendants’ Motion for Summary Judgment

(the “Motion”).         Dkt. No. 96.      For the reasons stated below,

Defendants’ Motion is GRANTED.

                               I.    BACKGROUND 1

         This case arises from two feuding family factions which both

lay claim to a small church in Brunswick, Georgia, one faction’s

exclusion of the other from the church for a period of time, and

several Brunswick police officers’ role in that exclusion.            Albert

Armstrong (“Mr. Armstrong”), husband of Catherine Armstrong (“Mrs.

Armstrong”) and father to Jeanine Armstrong and Yvette Clayborne


1 The material facts set forth in Defendants’ Statement of Undisputed Material
Facts, dkt. no. 96-2, are deemed admitted for the purposes of this Motion, as
Plaintiffs do not specifically deny any of them. See Dkt. No. 106-2; S.D. Ga.
LR 56.1 (“All material facts set forth in the statement required to be served
by the moving party will be deemed to be admitted unless controverted by a
statement served by the opposing party.”).
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 2 of 30



(the “Armstrong sisters”), incorporated Plaintiff New Covenant

Church, Inc. (“New Covenant”) in 1989 and served as its pastor and

chief executive officer until December 2016, when he began to

experience health issues.     Dkt. No. 96-2 ¶¶ 1–3.     Between January

2017 and spring of 2018, Mr. Armstrong “pass[ed] the mantle” of

lead pastor to Plaintiff Carlos Williams (“Mr. Williams”), Mr.

Williams was installed as lead pastor, and Mr. Armstrong stopped

attending services at New Covenant.       Id. ¶¶ 5–8.    Mrs. Armstrong

struggled to care for the ailing Mr. Armstrong in their home, and

she arranged for her husband to move to a rehabilitation facility

near the Armstrong sisters in Atlanta in spring of 2018.          Id. ¶¶

4, 8.   In May 2018, Mr. Armstrong executed a plenary power of

attorney in favor of the Armstrong sisters.       Id. ¶ 10.    In August

2018, a dispute arose regarding the payment for Mr. Armstrong’s

care at the rehabilitation facility, which instigated a series of

“long-distance financial and legal tussles for control of the

church” between the Armstrong sisters acting on Mr. Armstrong’s

behalf on one side, and Mrs. Armstrong and the other church

leadership on the other.    Id. ¶¶ 11 –14.

     On March 2, 2019, Captain Wan Thorpe (“Captain Thorpe”) with

the Brunswick Police Department was notified by a Glynn County

officer that someone sought to arrange employment of an off-duty

officer for a job in Brunswick.     Id. ¶ 16.    Captain Thorpe called

the number with which he had been provided and spoke with one of


                                   2
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 3 of 30



the Armstrong sisters, Yvette, who told him that her father owned

a church in Brunswick; “the people in the church had been evicted”;

and she sought an officer to stand by while the locks on the church

building were changed. Id. ¶¶ 17–18. Captain Thorpe quoted Yvette

the hourly rate for an off-duty officer and told her: “as long as

you have all your paperwork and everything in order[,] we can take

care of it.”    Id. ¶ 19.    Captain Thorpe testified that he did not

personally request or review any paperwork from Yvette, but that

he intended for Yvette to bring documentation of ownership to the

property on the day of the off-duty assignment.            Id. ¶ 20.    After

notifying   a   pool    of   Brunswick   officers    who    signed     up   for

opportunities    to    perform   off-duty   work    about    the   available

assignment, Captain Thorpe randomly selected Officer Carla Futch

(“Officer Futch”) from those who responded.           Id. ¶ 23.        Officer

Futch testified that Captain Thorpe told her where and when to

report for the assignment, and that the woman who had requested

the off-duty watch “would be telling [Officer Futch] who was going

to be allowed at the property because they were locking the

building up.”    Id. ¶ 24.

Events of March 9, 2019

     A little before nine o’clock A.M. on March 9, 2019, Officer

Futch reported to New Covenant for the off-duty assignment.                 Id.

¶ 26; Dkt. No. 110-1 at 49.        Officer Futch was off duty but in

uniform, which included a polo shirt and a badge with her name


                                     3
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 4 of 30



printed on it; her firearm; and her police vehicle, which was

unmarked.     Dkt. No. 96-2 ¶ 26; Dkt. No. 110-1 at 9, 32; Dkt. No.

110-6 at 17. The church building was already unlocked when Officer

Futch arrived, and she met the Armstrong sisters at that time.

Dkt. No. 96-2 ¶ 27.      One of the Armstrong sisters told Officer

Futch that “only the few people who were already at the church

. . . , and a locksmith who was en route, were to be allowed inside

the building that day.”     Id. ¶ 28.       The New Covenant leadership

“caught wind that the Armstrong sisters were coming to town to

attempt to secure the church property,” so a New Covenant Board

member, Plaintiff Cynthia Nelson (“Ms. Nelson”), drove by the

church at some point that morning.         Id. ¶ 31; Dkt. No. 110-1 at

14.   Ms. Nelson saw the Armstrong sisters and Officer Futch at the

church property, parked her car and approached the doors of the

church, and was told by Officer Futch that she could not enter.

Dkt. No. 96-2 ¶¶ 32–33.    Officer Futch testified that she told Ms.

Nelson that if Ms. Nelson continued to attempt to come onto the

church property, Officer Futch would arrest her for criminal

trespass.   Dkt. No. 110-1 at 16.       Despite Officer Futch’s being in

uniform, Ms. Nelson went to a neighbor’s house to call 911 and

report that someone was impersonating a police officer; Ms. Nelson

also called Mrs. Armstrong to tell her that her daughters were at

the church.     Dkt. No. 96-2 ¶¶ 34–35; Dkt. No. 110-1 at 36.         When

Ms. Nelson got back to the church, an on-duty police officer named


                                    4
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 5 of 30



Sergeant English had arrived to respond to her call and had spoken

with Officer Futch.       Dkt. No. 110-1 at 35; Dkt. No. 96-2 ¶ 36.

Mrs. Armstrong and other church members began to arrive at the

scene, and at least one member argued with Officer Futch about

their not being able to come onto the property.           Dkt. No. 110-1 at

17–18; Dkt. No. 96-2 ¶ 38.      The church members gathered in an empty

lot across the street from the church, and they made several 911

calls reporting verbal altercations and trespassing.            Dkt. No. 96-

2 ¶ 39; Dkt. No. 110-2 at 7–8.        At some point, Officer Futch told

the church members to leave the lot across the street from the

church, so the members moved to a park that was adjacent to that

lot.   Dkt. No. 100-1 at 22.

       Next to arrive on the scene were Defendants Sergeant Shawn

Ferguson (“Sergeant Ferguson”) and Officer Ricky Hall (“Officer

Hall”).   Dkt. No. 96-2 ¶ 40. 2    Sergeant Ferguson spoke with Officer

Futch, who told him she had been hired for this off-duty assignment

and instructed by the Armstrong sisters not to let any of the

people assembled across the street into the building.              Id. ¶ 41.

Sergeant Ferguson next spoke with the church members in the park,

who presented him with a manila folder full of documents that they

contended showed they were the rightful owners of the church.              Id.



2 Officer Hall also testified that another Brunswick police officer named Stacy

Durham was on the scene when he arrived. Dkt. No. 110-3 at 14. Officer Durham
is not mentioned anywhere else in the record and is not a named defendant in
this case.


                                      5
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 6 of 30



¶ 42; Dkt. No. 110-2 at 14.      Sergeant Ferguson briefly looked at

the documents, told the church members to wait, and then met with

the Armstrong sisters, who showed him the power of attorney that

they contended allowed them to secure the building.        Dkt. No. 96-

2 ¶¶ 43–44; Dkt. No. 110-2 at 15.       Presented with these competing

documents and claims of ownership, Sergeant Ferguson said “well,

this is where I stop.”    Dkt. No. 96-2 ¶¶ 45–46.     Sergeant Ferguson

told both sides that this was a civil issue which they would have

to take to court to figure out.        Id. ¶ 46; Dkt. No. 110-2 at 18.

Sergeant Ferguson told the Armstrong sisters to finish locking the

doors and not to take or disturb anything; the sisters assured him

that is all they intended to do.        Dkt. No. 110-2 at 19, 21; Dkt.

No. 96-2 ¶¶ 49–50.    Sergeant Ferguson was on the scene for about

twenty minutes in total that day and testified that all of the

parties seemed to agree on the resolution he proposed.          Dkt. No.

110-2 at 25.     Officer Hall spoke with one church member who

explained the dispute to him, and he likewise told that member

that it was a civil matter that needed to be resolved in court.

Dkt. No. 110-3 at 15–16.      Officer Hall essentially relied upon

Sergeant Ferguson’s judgment that the dispute was a civil matter.

Id. at 19.

     Officer Futch remained on the scene until the church building

was secured and everyone inside had departed, which was about three

or four o’clock that afternoon.    Dkt. No. 96-2 ¶ 54.    Officer Futch


                                   6
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 7 of 30



testified that she was outside standing by her car for most of the

time she was on the scene; that she only went inside once to use

the restroom; and the only thing she saw the Armstrong sisters

remove from the church was a stack of empty boxes and some trash.

Dkt. No. 110-1 at 24, 46, 49.          Ms. Nelson remembers things somewhat

differently; she testified that she watched the scene all day, and

Officer Futch was in her vehicle the whole time except for once or

twice when someone came up to speak with her.              Dkt. No. 100-1 at

24.    Ms. Nelson says she saw the Armstrong sisters remove at least

two boxes from the church and put the boxes in their vehicles.

Dkt. No. 100-1 at 24, 26–27.           Ms. Nelson does not know what was in

those boxes.        Id. at 27.         At the temporary restraining order

hearing, Jeanine Armstrong testified that she and her sister took

the church’s by-laws and Board meeting minutes to make copies, but

that they returned these documents later and did not take anything

else.       Dkt. No. 95 at 88.

Aftermath of March 9

       From March 11, 2019 on, the Brunswick Police Department

implemented an “extra watch” on the New Covenant property.               Dkt.

No. 96-1 ¶ 57.          An extra watch involves informing all officers

that no one is permitted to be on a certain property; anyone seen

on    the    property   is   to   be   stopped,   asked   for   identification

including name and date of birth, run through databases to check

for warrants, and then ordered to stay off the property.                   Id.


                                         7
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 8 of 30



¶¶ 58–59.     This extra watch for New Covenant was to be in place

until further notice.         Id. ¶ 58.      While the church was closed, a

nearby church allowed the New Covenant congregation to use its

facility for Sunday services and bible study, free of charge.                   Id.

¶ 61.      Most of the church’s core group of thirty-five to forty-

five members attended services at this alternate location, and New

Covenant collected offering as usual during this time.                 Id. ¶ 62.

      On    March   15,   2019,       Plaintiffs—then     consisting      of    New

Covenant, Mr. Williams, Felicia Williams (Mr. Williams’s wife),

“individually and on behalf of others similarly situation,” and

Mrs. Armstrong—filed this suit in Glynn County Superior Court.

Id. ¶ 63; Dkt. No. 1-1.           Plaintiffs originally sought damages;

equitable,     injunctive,      and    declaratory      relief;   a      temporary

restraining     order;    and   preliminary     and   permanent       injunctions

against     then-defendants     the    Armstrong   sisters,   Officer      Futch,

Sergeant Ferguson, and an unknown officer, as well as Global

Locksmith Pros, LLC and PrimeSouth Bank.                 Dkt. No. 1-1 at 1.

Defendants removed the case to this Court on March 21, 2019, on

the   basis    of   federal     question     jurisdiction.        Dkt.    No.   1.

Plaintiffs filed their first amended complaint on April 4, 2019.

Dkt. No. 12.     In their first complaints, Plaintiffs sought, inter

alia, an order from the Court enjoining the Armstrong sisters from

keeping New Covenant closed; declaring that the New Covenant

members were the church’s rightful owners; and enjoining the police


                                         8
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 9 of 30



officer defendants from entering onto New Covenant’s property.

Dkt. No. 12 at 30–31. Plaintiffs moved to dismiss Defendant Global

Locksmith on April 4th, which the Court later granted.               Dkt. Nos.

13, 23.

     On April 18, 2019, the Court held a hearing on Plaintiffs’

motion     for   a    temporary      restraining   order   and     preliminary

injunction,      at   which    the    parties   called   several    witnesses,

including the Armstrong sisters, Ms. Nelson, Mr. Williams, and

Mrs. Armstrong.         Dkt. No. 23.         The Court orally denied the

temporary restraining order as to the police officers at the

hearing.    Id. at 2.    In a written opinion on May 1, 2019, the Court

granted    the    motion      for    preliminary   injunction    against   the

Armstrong sisters, finding that the sisters “d[id] not have the

power to control [New Covenant] and their acts to control [New

Covenant]’s property were and are ultra vires.”              Dkt. No. 29 at

23, 25.      Among other things, the Court ordered the Armstrong

sisters to remove and replace the locks on New Covenant’s property

within fourteen days.         Id. at 26–27.

Events of May 11, 2019

     At 7:37 a.m. on May 11, 2019—ten days after the Court granted

Plaintiffs’ motion for a preliminary injunction—Defendant Samantha

Spaulding, a Brunswick Police Officer, (“Officer Spaulding”) was

on duty and passing by New Covenant Church, when she noticed a




                                         9
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 10 of 30



woman looking into the church and pulling on the door handles. 3

Dkt. No. 96-2 ¶ 69; Dkt. No. 110-4 at 12.                 Officer Spaulding knew

there was an extra watch in place on the New Covenant property, so

she   got   out    of   her    car   to    obtain       the   woman’s    identifying

information and run it through the databases to search for warrants

and criminal trespass warnings.                 Dkt. No. 96-2 ¶¶ 68, 70.           The

woman identified herself as Cynthia Nelson and presented a copy of

the   Court’s     May   1st   order,      but   she   refused     to    give   Officer

Spaulding her date of birth.           Id. ¶ 71.        Officer Spaulding and Ms.

Nelson went back and forth about the necessity of Ms. Nelson’s

providing   her    date   of    birth,     and    Ms.    Nelson   accused      Officer

Spaulding of harassing Ms. Nelson.                Id. ¶ 72, 74; Dkt. No. 110-4

at 23.

      Officer Spaulding called her supervisor, Defendant Sergeant

Chad Henley (“Sergeant Henley”), to come help explain to Ms. Nelson

why she needed to provide her date of birth.                  Dkt. No. 96-2 ¶ 74.

Incidentally, Sergeant Henley had grown up in New Covenant Church

and is the stepbrother of Mr. Williams; he recognized Ms. Nelson

from his attending New Covenant over twenty years ago.                     Id. ¶ 75;

Dkt. No. 110-5 at 22.         Sergeant Henley arrived shortly thereafter,

did not tell Officer Spaulding that he knew Ms. Nelson, and



3 Ms. Nelson stated in her deposition that they opened the church back up on
May 10, 2019, dkt. no. 110-1 at 34–35, but it seems she was either mistaken as
to this date or she did not have the keys on May 11, 2019, when she was pulling
on the church’s door handles to no avail.


                                           10
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 11 of 30



explained to Ms. Nelson that she was required to provide her date

of birth.      Dkt. No. 96-2 ¶ 77–78.         Ms. Nelson complied.       Id. ¶ 79.

Officer Spaulding then ran Ms. Nelson’s information through the

databases, determined that Ms. Nelson had no outstanding warrants

or criminal trespass warnings, and told Ms. Nelson that she was

free    to    leave.      Id.      The   entire    interaction—from          Officer

Spaulding’s        approaching    Ms.    Nelson    until      Officer    Spaulding

departed the scene—lasted approximately fifteen minutes.                         Id.

¶ 80.

Aftermath of May 11

       On June 19, 2019, the Magistrate Judge mediated a settlement

conference at which Plaintiffs and the Armstrong sisters reached

a settlement.          Dkt. No. 40 at 1.          The Armstrong sisters and

PrimeSouth Bank were subsequently voluntarily dismissed, dkt. nos.

46, 48, leaving only the police officer defendants remaining.

Plaintiffs—now        including    Ms.   Nelson—then       filed     their    second

amended complaint on December 10, 2019, naming as defendants

Officer      Futch,    Sergeant   Ferguson,     Officer    Spaulding,        Sergeant

Henley,      and   Brunswick,     Georgia.       Dkt.   No.    58.      Plaintiffs

thereafter sought and obtained leave to amend their complaint two

more times, ending in the current complaint (the “Fourth Amended

Complaint”) on May 28, 2020.         Dkt. Nos. 64, 67, 70, 71.          Plaintiffs

now consist of New Covenant, Mr. Williams, Mrs. Williams, Mrs.

Armstrong, and Ms. Nelson, individually and on behalf of others


                                         11
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 12 of 30



similarly situated, and Defendants now consist of Officer Futch,

Sergeant Ferguson, Officer Hall, Officer Spaulding, and Sergeant

Henley, in their individual and official capacities as police

officers    for   the   city    of    Brunswick,    Georgia.       Dkt.   No.   71.

Defendants     moved    to     dismiss    any     class   claims    asserted    in

Plaintiffs’ Fourth Amended Complaint on June 26, 2020, which the

Court later granted.          Dkt. Nos. 75, 115.          Plaintiffs sought to

amend their complaint for a fifth time on June 29, 2020, but the

Court denied that motion.            Dkt. Nos. 77, 90.

      All that remains of the case at this point is a First

Amendment     claim     and    a     Fourteenth    Amendment     claim    against

Defendants Futch, Ferguson, and Hall; 4 a Fourth Amendment and false

imprisonment claim against Defendants Spaulding and Henley; 5 and

a declaratory judgment claim against the Armstrong sisters, who

are no longer named defendants in this case.                 Dkt. No. 71.       The

parties attended a settlement conference with the Magistrate Judge

on September 8, 2020, and the parties failed to reach a settlement.

Dkt. No. 92.       Defendants filed the present Motion for Summary

Judgment on September 22, 2020.               Dkt. No. 96.     The Court held a



4 Plaintiffs state in their response to Defendants’ Motion for Summary Judgment
that they “withdraw their trespass claim” against Defendants Futch, Ferguson,
and Hall. Dkt. No. 106-1 at 16.

5 Plaintiffs stated at the hearing on Defendants’ Motion for Summary Judgment
that they were abandoning their Fifth Amendment claims against Defendants
Spaulding and Henley. Further, Plaintiffs state in their response that they
“do[ ] not set forth any claim against . . . any Defendant in his or her official
capacity.” Id. at 17.


                                         12
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 13 of 30



hearing on the Motion on January 20, 2021.                Dkt. No. 114.        The

Motion has been fully briefed and is now ripe for review.                     Dkt.

Nos. 106, 107.

                           II.     LEGAL STANDARD

       Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).     A dispute is “genuine” where the evidence would allow

“a reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).     A fact is “material” only if it “might affect the outcome

of the suit under the governing law.”           Id. (quoting Anderson, 477

U.S.    at   248).      Factual    disputes     that     are    “irrelevant     or

unnecessary”     are    insufficient    to     survive     summary    judgment.

Anderson, 477 U.S. at 248.

       The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.               See Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986).             The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case.        See id. at 325.        If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.         See Anderson, 477 U.S. at 257.


                                       13
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 14 of 30



     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.”    Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).     Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.”          Id.

at 1117.   Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1981) (citing Fed.

R. Civ. P. 56(e)).

                            III. DISCUSSION

     Plaintiffs assert different sets of claims against different

sets of individuals, so the Court will proceed by addressing each

set of individuals in turn: first, the claims asserted against

Officer Futch, Sergeant Ferguson, and Officer Hall; second, the

claims asserted against Officer Spaulding and Sergeant Henley; and

third, the claim asserted against the Armstrong sisters.




                                   14
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 15 of 30



    A. Defendants Futch, Ferguson, and Hall

          1. First Amendment Claim

      Plaintiffs allege that Defendants Futch, Ferguson, and Hall

violated Plaintiffs’ First Amendment rights to free exercise of

religion under 42 U.S.C. § 1983 (“section 1983”) by: allowing

nonmembers of New Covenant to seize and lock it down for ten weeks;

threatening     to    arrest    New   Covenant   members   who    entered    the

property; preventing New Covenant members from worshipping; and

permitting the Armstrong sisters and others to steal New Covenant’s

property.      Dkt. No. 71 ¶¶ 48–49. 6       Defendants disagree, and they

contend that Defendants Futch, Ferguson, and Hall are entitled to

qualified immunity regardless.          Dkt. No. 96-1 at 20–22.        Because

qualified immunity would shield Defendants from liability, the

Court addresses this argument first.

      “The    doctrine     of   qualified    immunity   protects    government

officials ‘from liability for civil damages insofar as their

conduct      does    not   violate    clearly    established     statutory    or

constitutional rights of which a reasonable person would have

known.’”      Pearson v. Callahan, 555 U.S. 223, 232 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).               To be entitled



6 Plaintiffs also allege that these officers “active[ly] imped[ed] . . . the
church’s worship” by ignoring Plaintiffs’ requests for extra watches before the
March 9, 2019 incident. Dkt. No. 106-1 at 13. However, no evidence suggests
that these named Defendants were responsible for taking or responding to these
“extra watch” requests; Plaintiffs admitted this at the January 20th Motion
hearing.


                                        15
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 16 of 30



to   qualified      immunity,    a    government       official        must        first

demonstrate     that   “he     was   acting     within     the   scope        of     his

discretionary       authority    when    the     allegedly       wrongful           acts

occurred.” Rich v. Dollar, 841 F.2d 1558, 1563–64 (11th Cir. 1988)

(citations omitted).         An official “can prove he acted within the

scope   of    his   discretionary     authority       by     showing    ‘objective

circumstances which would compel the conclusion that his actions

were undertaken pursuant to the performance of his duties and

within the scope of his authority.’”            Id. at 1564 (quoting Barker

v. Norman, 651 F.2d 1107, 1121 (5th Cir. 1981)).

     If a defendant satisfies this burden, then the Court must

grant qualified immunity unless the plaintiff can demonstrate: (1)

that the defendant’s alleged actions violated a constitutional or

statutory right; and (2) that such a right was clearly established.

Bogle v. McClure, 332 F.3d 1347, 1355 (11th Cir. 2003).                        Courts

have the discretion to determine which of these two prongs it will

address first. See Pearson, 555 U.S. at 232; see also Williams v.

Russo, 636 F. App’x 527, 532 (11th Cir. 2016).

     The threshold question for qualified immunity is whether

these   Defendants      were    acting       within    the     scope     of        their

discretionary authority when the allegedly wrongful acts occurred.

Rich, 841 F.2d at 1564.         Neither party disputes that Defendants

Futch, Ferguson, and Hall were acting within their discretionary

authority during the events in question.              Officer Futch was on the


                                        16
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 17 of 30



scene on March 9, 2019, as an off-duty police officer; however,

she was in uniform, including a badge with her name on it, and she

admitted that she was performing “a police function” when she was

there.   Dkt. No. 110-1 at 33.       Sergeant Ferguson and Officer Hall

were also clearly performing their functions as police officers;

they were dispatched to the scene because of a 911 call, and they

were responding to that call when they arrived and spoke with the

parties.    Dkt. No. 96-2 ¶ 40.

     Because Defendants Futch, Ferguson, and Hall were acting

within     their   discretionary     authority,    they   are   entitled      to

qualified    immunity   if   their    actions     did   not   violate   (1)    a

constitutional right (2) that was clearly established at the time

of the actions.     Plaintiffs argue that these Defendants’ allowing

the Armstrong sisters to lock up the church prevented Plaintiffs

from worshipping there from March 9, 2019 until May 10, 2019,7

which infringed upon Plaintiffs’ First Amendment right to free

exercise of religion.     Defendants argue “there is no evidence that

Defendants’ actions were motivated in any way by the [Plaintiffs’]

religious activity.”      Dkt. No. 106 at 6.

     The First Amendment provides that “Congress shall make no law

. . . prohibiting the free exercise [of religion].”              U.S. Const.

amend. I.    It is clear “that the First Amendment protects the right



7 Ms. Nelson’s testified that they opened the church back up on May 10, 2019.
See Dkt. No. 100-1 at 34–35


                                      17
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 18 of 30



to   pray,”   because    “prayer    unquestionably     constitutes       the

‘exercise’ of religion.”       Sause v. Bauer, 138 S. Ct. 2561, 2562

(2018).   The “exercise of religion” also involves “the performance

of (or abstention from) physical acts,” such as “assembling with

others for a worship service.”       Employment Div., Dep’t of Human

Res. of Or. v. Smith, 494 U.S. 872, 878 (1990).

     Governmental    actions    challenged   as   violating   the      First

Amendment’s right to free exercise must first pass “two threshold

tests,” and the Court must then “balance[] competing governmental

and religious interest[s].”      Grosz v. City of Miami Beach, Fla.,

721 F.2d 729, 733 (11th Cir. 1983).          The first threshold test

requires that the government not “regulate religious beliefs,” but

instead impose “restrictions affecting religious conduct.”              Id.

(emphasis added).     The second threshold requires “[governmental

action] have both a secular purpose and a secular effect.”               Id.

Governmental action has a non-secular purpose and thus “violates

the Constitution if it is based upon disagreement with religious

tenets or practices, or if it is aimed at impeding religion.”            Id.

(citing Braunfeld v. Brown, 366 U.S. 599, 603 (1961)).          Further,

the governmental action’s “essential effect” must not “influence

negatively the pursuit of religious activity or the expression of

religious belief”—rather, “any nonsecular effect, regardless of

its significance, must be only an incident of the secular effect.”

Id. at 734.    If a governmental action passes the two threshold


                                   18
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 19 of 30



tests, the court “faces the difficult task of balancing government

interests against the impu[gn]ed religious interest.”                  Id.     This

balance “depends upon the cost to the government of altering its

activity to allow the religious practice to continue unimpeded

versus the cost to the religious interest imposed by the government

activity.”    Id.

     The first threshold test is satisfied here: Defendants Futch,

Ferguson, and Hall did not “regulate religious beliefs,” but

instead “impose[d] restrictions affecting religious conduct” by

allowing the church to be locked up.          Id.      The second threshold

test is also satisfied; the facts show that Defendants’ actions

were not “aimed at impeding religion,” but were instead aimed at

maintaining    the   peace    while   the   parties    settled     a    bitterly

contested property dispute.       See id.; cf. Roman Catholic Diocese

of Brooklyn, NY v. Cuomo, 592 U.S. __ (2020) (per curiam) (granting

injunctive relief against challenged restrictions that “single out

houses   of   worship   for   especially    harsh     treatment”       where   the

Governor’s statements “c[ould] be viewed as targeting the ‘ultra-

Orthodox [Jewish] community’” (quoting Agudath Israel of Am. v.

Cuomo, 980 F.3d 222, 229 (2d Cir. 2020) (Park, J., dissenting))).

There is no evidence in the record demonstrating that Defendants

Futch, Ferguson, and Hall intended to impede religion by allowing

the Armstrong sisters to lock down the church.            Further, the non-

secular effect of their actions was “only an incident of the


                                      19
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 20 of 30



secular    effect,”      namely,     the   locking    down    of    property    whose

ownership was disputed.          See id. at 734.

       Of course, balancing the governmental interests against the

religious interests here is a difficult task.                      The government’s

interest in protecting public health and welfare was certainly

served by locking down the church; Defendants ensured that violence

and/or property damage did not occur as a result of a heated

property dispute. However, Plaintiffs’ ability to worship in their

church    was    infringed     by    Defendants’     so    doing.      All   factors

considered, the difficult balance results in a decision in favor

of the governmental interests.                  But regardless of whether the

government’s interests in health and safety outweigh Plaintiffs’

religious interests, the Court can find no clearly established law

that   would     put    Defendants    on   notice     that   their    actions     were

unconstitutional.        Indeed, Plaintiffs conceded at the hearing that

they   have     no    case   which   would      clearly   establish    their    First

Amendment      claim.        Thus,   qualified     immunity    is    in   order    for

Defendants Futch, Ferguson, and Hall as to Plaintiffs’ First

Amendment claim against them, as is summary judgment.

          2. Fourteenth Amendment Claim

       Plaintiffs allege that Defendants Futch, Ferguson, and Hall

violated      their    Fourteenth     Amendment     due   process     rights    under

section 1983 by doing the following “without the due process of

law”: invading New Covenant; threatening arrest of New Covenant’s


                                           20
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 21 of 30



members      and     preventing    their      worshipping;     supervising     and

permitting the Armstrong sisters and others to steal New Covenant

property; and making New Covenant off limits for all members and

any other person who desired to worship there.                Dkt. No. 71 ¶ 53.

Plaintiffs argue that “[b]ut for the assistance of Defendant Futch”

and “the ignoring of the Brunswick Police Department policies in

determining that the sisters needed to have a deed to prove

ownership,” the unlawful seizure of the church by the Armstrong

sisters would not have occurred.              Dkt. No. 106-1 at 12.        Because

of this “active participation,” Plaintiffs contend, the Fourteenth

Amendment is implicated. 8         Id. at 11.

         It is true that “an officer may be liable for a [Fourteenth

Amendment] due process violation when he actively assists one party

in   a    property    dispute     to   gain   possession     over   the   disputed

property.”         Trolley Boats, LLC v. City of Holly Hill, Fla., No.

6:07-CV-1027-ORL-19G, 2009 WL 890386, at *7 (M.D. Fla. Mar. 31,

2009) (citing Marcus v. McCollum, 394 F.3d 813, 817–18 (10th Cir.

2004)).      “Such an intervention might consist of preventing one

party from interfering with the other party's seizure of the

property, . . . or simply arriving at the scene with the seizing

party to give the seizure a ‘cachet of legality.’”                   Id. (citing


8 Plaintiffs also allege that the police’s “ignoring” two alleged prior requests

for an “extra watch” on the property also constitute active participation in
the Armstrong sisters’ seizure of the church. Id. at 11. However, as stated
above, see supra n.6, there is no evidence to suggest that these Defendants
were involved in those extra watch requests.


                                         21
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 22 of 30



Barrett v. Harwood, 189 F.3d 297, 302–03 (2d Cir. 1999); Booker v.

City of Atlanta, 776 F.2d 272, 274 (11th Cir. 1985)).                However, a

plaintiff alleging procedural due process violations must show

that   “adequate   post-deprivation        remedies   were   [not]    available

under state law.”       Tinney v. Shores, 77 F.3d 378, 381 (11th Cir.

1996).

       Plaintiffs allege that they have exhausted state remedies

because they first filed this suit for equitable, injunctive, and

declaratory    relief    in   state   court.      Dkt.   No.   106-1     at   9.

Defendants, on the other hand, argue that “Plaintiffs’ failure to

allege the lack of an adequate state remedy for the seizure is

fatal to their claims. Plaintiffs promptly filed this suit and

have settled all of their claims with the Armstrong sisters,

leaving no question that Plaintiffs did have access to an adequate

remedy.”    Dkt. No. 96-1 at 20.

       Defendants are correct; Plaintiffs “have not challenged the

adequacy of [Georgia]’s post-deprivation remedies,” so the Court

“ha[s] no occasion to decide whether [Georgia] law does in fact

provide    adequate   avenues   for   making    the   [Plaintiffs]      whole.”

Tinney, 77 F.3d at 383.         Simply alleging that Plaintiffs filed

first in state court and that Defendants removed it here does not

satisfy the requirement that Plaintiffs show inadequacy of Georgia

post-deprivation remedies.




                                      22
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 23 of 30



     Even if Plaintiffs had alleged and demonstrated inadequate

state remedies, Defendants Futch, Ferguson, and Hall would be

entitled to qualified immunity.         The actions Plaintiffs complain

of here essentially consist of the same series of actions which

Plaintiffs allege violated the First Amendment.         Defendants were

on the scene functioning as police officers, and no party disputes

that they were acting within their discretionary authority.

     Officer Futch’s threatening Ms. Nelson with arrest if she did

not leave the property may have given the Armstrong sisters’

seizure a “cachet of legality.”     Booker, 776 F.2d at 274.    Sergeant

Ferguson and Officer Hall’s allowing the Armstrong sisters to

continue locking up the church may also rise to active assistance.

But see Williams v. Goldsmith, 4 F. Supp. 2d 1112, 1125 (M.D. Ala.

1998) (holding that “an officer’s mere presence at (or after) a

lawful instance of self-help repossession” does not violate a

clearly established right to due process under the Fourteenth

Amendment (quoting Cofield v. Randolph Cnty. Comm’n, 90 F.3d 468,

472 (11th Cir. 1996))).

     However, it was not clearly established that police officers

violate the Fourteenth Amendment by allowing one party to lock up

the property that was the subject of a dispute between two private

parties.   No case in the Eleventh Circuit, the U.S. Supreme Court,

nor the Georgia Supreme Court would have put these Defendants on

notice that what they did was “so egregious that [they] must [have


                                   23
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 24 of 30



been] aware that [they were] acting illegally.”               Trolley Boats,

LLC, 2009 WL 890386, at *8 (quoting Thomas ex rel. Thomas v.

Roberts, 323 F.3d 950, 953 (11th Cir. 2003)) (second alteration in

original). Because Plaintiffs have not alleged or shown inadequate

state   remedies,    and   because   Defendants      would   be   entitled   to

qualified immunity regardless, Plaintiffs’ Fourteenth Amendment

claim against Defendants Futch, Ferguson, and Hall must fail, and

summary judgment as to this claim is therefore appropriate.

  B. Defendants Spaulding and Henley

        1. Fourth Amendment Claim

     Plaintiffs     allege    that   Defendants      Spaulding    and   Henley

violated Ms. Nelson’s Fourth Amendment rights by unlawfully and

forcibly stopping and detaining Ms. Nelson without probable cause

or reasonable and articulable suspicion.               Dkt. No. 71 ¶ 57.

Plaintiffs mainly take issue with the fact that Sergeant Henley

did not tell Officer Spaulding that he knew who Ms. Nelson was,

which caused “needless detention of Ms. Nelson.”              Dkt. No. 106-1

at 15–16.

     While   the    Fourth   Amendment    protects    against     unreasonable

searches and seizures, “[a]n officer may, consistent with the

Fourth Amendment, conduct a brief, investigatory stop when the

officer has a reasonable, articulable suspicion that criminal

activity is afoot.”        Jackson v. Sauls, 206 F.3d 1156, 1165 (11th

Cir. 2000) (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).


                                     24
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 25 of 30



“[W]hile ‘reasonable suspicion’ is a less demanding standard than

probable cause and requires a showing considerably less than

preponderance of the evidence, the Fourth Amendment requires at

least a minimal level of objective justification for making the

stop.”   Id. (quoting Wardlow, 528 U.S. at 123).          When a police

officer prevents an individual “from leaving the scene,” that

individual is “‘seized,’ in the Terry sense.”          United States v.

Spencer, No. CR419-086, 2019 WL 5092481, at *3 (S.D. Ga. Oct. 10,

2019) (referring to Terry v. Ohio, 392 U.S. 1 (1968)), report and

recommendation adopted, No. CV 4:19-CR-86, 2019 WL 6597848 (S.D.

Ga. Dec. 4, 2019).

     It is also true that a Terry stop must be “limited in time to

that minimally necessary to investigate the allegation invoking

suspicion, and limited in scope to identification and limited

questioning reasonably related to the circumstances that justified

the initiation of the momentary stop.”      Raney v. State, 368 S.E.2d

528, 529–30 (Ga. Ct. App. 1988). “In evaluating the reasonableness

of an investigatory stop, we must examine whether the stop ‘was

reasonably related in scope to the circumstances which justified

the interference in the first place.’”       United States v. Gil, 204

F.3d 1347 (11th Cir. 2000) (citing United States v. Sharpe, 470

U.S. 675, 685 (1985)).     The court must consider the “totality of

the circumstances,” “including the law enforcement purposes served

by the detention, the diligence with which the police pursue the


                                   25
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 26 of 30



investigation, the scope and intrusiveness of the detention, and

the duration of the detention.”                Id. (quoting United States v.

Simmons, 172 F.3d 775, 778 (11th Cir. 1999), then United States v.

Hardy,   855    F.2d    752,    759    (11th    Cir.   1988)).     Further,    in

considering the reasonableness of a Terry stop, courts may consider

whether “a suspect’s actions contribute to the added delay about

which he complains.”           Sharpe, 470 U.S. at 688.

     To stop Ms. Nelson in the first place, Officer Spaulding must

have had “reasonable, articulable suspicion that criminal activity

[wa]s afoot.”       Jackson, 206 F.3d at 1165.          Officer Spaulding got

out of her car to ask Ms. Nelson who she was because an extra watch

was still in place on the building, and Ms. Nelson was peering

into windows and attempting to open the door. Dkt. No. 96-2 at 69.

“Courts have frequently recognized that loitering near abandoned

buildings      is   a   basis    for   reasonable      suspicion   of   criminal

activity.”      Id. (citing Clark v. City of Atlanta, 544 F. App’x

848, 854 (11th Cir. 2013); Butler v. City of Douglas, No. CV 514-

055, 2016 WL 5661203, at *9 (S.D. Ga. Sept. 29, 2016)).                       New

Covenant, as far as the police department and Officer Spaulding

knew at that time, was closed, was the subject of a civil dispute,

and no one was allowed to be on the property.                Dkt. No. 96-2 at

68; Dkt. No. 110-5 at 15, 20.             Officer Spaulding’s decision to

conduct a brief investigatory stop of Ms. Nelson, who seemed to be

attempting to access this building, was reasonable.


                                         26
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 27 of 30



     After   she   had   “effected    a    valid   [Terry]    stop,    [Officer

Spaulding] was authorized to request and examine [Ms. Nelson]’s

driver’s license . . . or . . . request [Ms. Nelson’s] name and

date of birth . . . to run a computer check on such documents.”

Darby v. State, 521 S.E.2d 438, 441 (Ga. Ct. App. 1999).                The law

is “well established that an officer may ask a suspect to identify

himself during the course of a Terry stop.”                  United States v.

Stevenson, No. 206-CR-89-WKW (WO), 2006 WL 2853056, at *3 (M.D.

Ala. Oct. 4, 2006) (quoting Hiibel v. Sixth Jud. Dist. Ct. of Nev.,

Humboldt Cnty., 542 U.S. 177, 186 (2004)).            Ms. Nelson refused to

give Officer Spaulding her date of birth, and Officer Spaulding

kept Ms. Nelson there, in front of the church, not handcuffed, for

approximately fifteen minutes.            Dkt. No. 96-2 at 80.         Once Ms.

Nelson gave her date of birth, Officer Spaulding did not detain

her for any longer than was necessary to search for Ms. Nelson in

the databases.     Officer Spaulding’s stop was “limited in time to

that minimally necessary to investigate the allegation invoking

suspicion,” i.e., her suspicion that Ms. Nelson was criminally

trespassing on property, and “limited in scope to identification.”

Raney, 368 S.E.2d at 529.

     Sergeant    Henley’s   arrival       and   subsequent    asking   for   Ms.

Nelson’s date of birth was also limited to the scope of the

original stop: identifying Ms. Nelson so that Officer Spaulding

could run her name through the databases and determine whether she


                                      27
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 28 of 30



had any outstanding warrants or criminal trespass warnings.                        Dkt.

No. 96-2 at 71, 73, 75, 79.              That Sergeant Henley was familiar

with Ms. Nelson does not change the fact that they could not run

her    name   through    the     databases      without    her    date     of    birth.

Defendants Spaulding and Henley did not violate Ms. Nelson’s Fourth

Amendment     rights    during    this    investigatory        stop,     and    summary

judgment as to this claim is thus appropriate.

          2. False Imprisonment Claim
       Plaintiffs      allege    that    Defendants       Spaulding       and    Henley

falsely imprisoned Ms. Nelson based on the same allegedly wrongful

detention implicated in their Fourth Amendment claim.                          See Dkt.

No. 71 ¶ 66.

       “A detention on the basis of a false arrest presents a

viable section 1983 action.”             Ortega v. Christian, 85 F.3d 1521,

1526 (11th Cir. 1996) (citing Reeves v. City of Jackson, 608 F.2d

644 (5th Cir. 1979)). “Where a police officer lacks probable cause

to make an arrest, the arrestee has a claim under section 1983 for

false imprisonment based on a detention pursuant to that arrest.”

Id. (citing Groman v. Twp. Of Manalapan, 47 F.3d 628, 636 (3d Cir.

1995)).    “A § 1983 false imprisonment claim must meet the elements

of common law false imprisonment.”               Cannon v. Macon Cnty., 1 F.3d

1558, 1562–63 (11th Cir. 1993), opinion modified on reh’g, 15 F.3d

1022   (11th   Cir.     1994).      “The       elements   of     common    law    false

imprisonment are ‘(1) intent to confine, (2) acts resulting in



                                          28
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 29 of 30



confinement, and (3) consciousness of the victim of confinement or

resulting harm.’”     Id. at 1562 n.3 (quoting Douthit v. Jones, 619

F.2d 527, 532 (5th Cir. 1980)).

     Fatal to their false imprisonment claim is the fact that Ms.

Nelson was never arrested in the first place.             See Ortega, 85 F.3d

at 1526.    As demonstrated above, Defendants Spaulding and Henley

merely performed a Terry stop on Ms. Nelson, which never rose to

the level of detainment necessary for a false imprisonment claim.

See supra section III.B.2.            Summary judgment for Defendants must

be granted as to Plaintiffs’ false imprisonment claim.

  C. The Armstrong Sisters

     Plaintiffs continue to request that the Court make permanent

its preliminary injunction declaring that New Covenant “belongs to

its members to the exclusion of the daughters and any other

nonmember.”      Dkt. No. 71 ¶ 87.       Defendants argue that Plaintiffs’

request    for   further     relief    against    the   Armstrong   sisters   is

inappropriate      because     the    Armstrong    sisters    are   no   longer

defendants in this case.        Dkt. No. 96-1 at 29.

     Defendants are correct.           The declaratory judgment Plaintiffs

seek would effectively enjoin non-parties, the Armstrong sisters,

from asserting ownership over New Covenant—and would do so after

the Armstrong sisters have been dismissed with prejudice from this

lawsuit following a mediated settlement of claims that did not

result in imposition of a permanent injunction.              Even if the Court


                                        29
Case 2:19-cv-00040-LGW-BWC Document 116 Filed 02/05/21 Page 30 of 30



had jurisdiction to do so, the Court finds no just cause at this

stage.

                            IV.     CONCLUSION

     For   the   above   reasons,    Defendants’    Motion   for   Summary

Judgment, dkt. no. 96, is GRANTED in its entirety.           The Clerk is

DIRECTED to enter judgment for Defendants and close this case.



     SO ORDERED, this 5th day of February, 2021.




                                                                   _
                                          HON. LISA GODBEY WOOD, JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA




                                     30
